Citation Nr: 1142004	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to April 13, 2011 and in excess of a 10 percent rating beginning on April 3, 2011 for the service-connected right knee retropatellar pain syndrome.    

2.  Entitlement to an initial compensable evaluation prior to April 13, 2011 and in excess of a 10 percent rating beginning on April 3, 2011 for the service-connected left knee retropatellar pain syndrome.    

3.  Entitlement to an initial compensable evaluation for the service-connected asthma.    

4.  Entitlement to a 10 percent rating based on having multiple noncompensable service-connected disabilities.    

5.  Entitlement to service connection for an innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	David Huffman, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served with the Army National Guard and he had periods of active duty from February 2003 to May 2004, June to July 2007, and February 2010 to April 2011.  

The service records indicate that the Veteran was awarded the Combat Action Badge.   

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in November 2008.  

In February 2009, the Board remanded the case to the RO for additional development. 

The issues of higher initial ratings for the service-connected right and left knee retropatellar pain syndrome; a compensable, initial rating for the service-connected asthma; a 10 percent rating based on having multiple noncompensable service-connected disabilities; and service connection for an innocently acquired psychiatric disorder other than PTSD are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is shown to have received the Combat Action Badge and to have initially deployed to Iraq and Kuwait in 2003 and 2004 and to have later served in Afghanistan in 2010 and 2011.

2.  The Veteran is shown as likely as not to have exhibited findings and test results consistent with diagnoses of  PTSD and an adjustment disorder with anxiety and depression shortly after he experienced stressful conditions during his first deployment to Iraq and Kuwait in 2003 and 2004.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD or an adjustment disorder with anxiety and depression is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) and (f) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.  


II.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  

With respect to the third element, if the evidence shows that the veteran engaged in combat and he is claiming a combat related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  

Service connection for PTSD requires medical evidence of a diagnosis in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

Effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). 

This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010).   

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


III.  Analysis

The Veteran asserts that he has developed an innocently acquired psychiatric disorder due to events experienced while he was serving in Kuwait and Iraq.  In a February 2005 statement, the Veteran indicated that he had nightmares, intrusive thoughts, and hypervigilence since serving in Kuwait.  

The VA mental health treatment records indicate that the Veteran reported seeing combat in Iraq where he experienced mortar fire on his camp and feared for his life.  See the September 2008 VA treatment record.  He also reported that, while in Iraq, his company slept on roof tops and was in the vicinity of small arms fire.  He also served on convoys that received mortar fire and on one that was hit by a homemade grenade.  See the January 2009 psychological evaluation report by Dr. S.W. 

The service records show that the Veteran was awarded a Combat Action Badge for his service in Iraq.  Because the Veteran  is deemed to have engaged in combat, his reported stressor events are consistent with that service.  Thus, credible supporting evidence is not required.  

Significantly, in September 2008, the Veteran was seen on an outpatient basis after being referred by his primary care provider for evaluation and treatment for depression and possible PTSD.  He reported having episodes of decreased libido, dysphoric mood, feelings of helplessness, decreased self-esteem, and trouble with maintaining sleep.  He reported having trouble with nightmares and flashbacks when he first came back from deployment, but added that these had resolved.  

The examiner noted that the Veteran had sought one-on-one counseling on three occasions, but had not returned in many months.  He reported drinking at least four eight-ounce glasses of wine per week, but denied abusing alcohol.  

On examination, the Veteran's mood was described as being "down."  His affect was noted to be blunted.  The examiner noted that the Beck Depression Inventory was "18" and was considered to be "moderate."  The assessment was that of depressive disorder, not otherwise specified and PTSD symptoms by history.  

The Veteran underwent a private psychological evaluation in January 2009.  The reported Axis I diagnoses were those of PTSD and adjustment disorder with mixed anxiety and depressed mood.  

The clinical psychologist indicated that the examination had relied different testing including the Davidson Trauma Scale, an instrument for measuring the frequency and severity of PTSD symptoms, showed a total score of 53 out of 136, indicating the presence of PTSD symptoms with elevation of the three symptom clusters addressing the diagnosis of PTSD.  The Symptom List of Adjustment Problems noted that the Veteran was having problems consistent with symptoms of PTSD, depression and anxiety including restlessness, abdominal discomfort, disabilities/medical problems, being easily fatigued, difficulty concentrating, sexual problems, tension and anxiety, and loss of interest in usual activities.     

The clinical psychologist noted that the Veteran's claimed stressor events while serving in Kuwait and Iraq, included experiencing rocket and mortar attacks while on base, being in the vicinity of small arms fire, and traveling on convoys that underwent mortar attack.  

The Veteran was noted to have persistently re-experienced the traumatic events by having painful images, memories or thoughts of the events; to have had distressing dreams of the events; and to have become upset by something that reminded him of the events on a weekly basis.  

The clinical psychologist indicated that the Veteran had persistent avoidance of stimuli associated with the trauma by daily avoidance of thoughts or feeling about the events and avoiding situations that remind him of the events.  He also was noted to have had difficulty enjoying things and to have often felt distant or cut off from people.  

The clinical psychologist indicated that the Veteran had persistent symptoms of increased arousal manifested by irritability, outbursts of anger, difficulty concentrating, feeling on edge or jumpy, and being easily startled.  

The clinical psychologist noted that these symptoms were directly related to the Veteran's experiences while serving in Kuwait and Iraq and that the disturbance caused significant distress and marked impairment in social and occupational functioning.  The clinical psychologist opined that the diagnosis of PTSD was in accordance with the DSM-IV.  See the January 2009 psychological evaluation report by Dr. S.W.  

Shortly after returning from his recent deployment in Afghanistan, the Veteran was afforded a VA examination in April 2011.  The examiner noted that, based on his evaluation, the Veteran did not have an Axis I diagnosis or otherwise meet the criteria for a DSM-IV diagnosis of PTSD.     

In reviewing the evidence of record, the VA examiner noted that the clinical psychologist identified the Veteran's traumatic events as being related to incoming rocket and mortar fire, but did not report that his unit had not taken any direct fire in that most of the fire was only in his vicinity or involved other convoys that he learned about later.  

The VA examiner also noted that the clinical psychologist had not discussed recent research that indicated that the Davidson Trauma Scale did perform well in discriminating between Axis I diagnoses or the Veteran's job history including his performance in National Guard.  

The Veteran reported to the VA examiner that his job in Afghanistan was more stressful in that it involved a more complex array of duties.  He added that his first deployment had been more stressful because his children were younger.  The second was noted to have been more comfortable with more amenities.  He reported that he did not leave the base during the second deployment.  

The VA examiner also noted that the Veteran had a good mood and described himself as usually being a positive person.  His interest level was fairly intact, but he had some intimacy issues.  He was noted to tolerate crowds well on some days, but not on others.  

The Veteran indicated that his first deployment had more impact on him because he was more uncertain and there was little structure.  The second was like having a job away from home for a year.  He did not overreact to loud noises because he was somewhat resigned in the combat zone and felt that, if it was going to happen, it would happen.  He currently was noted to likely become upset with the news, but felt the future was bright.   He was noted to feel loving feelings towards his family and was able to relate to others well in that he was diplomatic most of the time.  

The VA examiner added that the Veteran noted previously having had an exaggerated startle response and having become angry and lashing out when his son "spooked" him.  He felt badly about the incident and felt out of control.  He reported having a substantial adjustment since his first deployment in that he liked his job and his family life was improved.  He reported previously have difficulty with his job with increasing feelings of rage that was unsure he could control.  

The VA examiner concluded by noting that the Veteran's symptoms were not severe enough to interfere with his occupational and social functioning.  The interview was deemed to be sufficient for diagnostic purpose, and no diagnostic instruments for PTSD or quantitative psychometric assessment of PTSD symptom severity had been performed.  

In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), the Court of Appeals for Veterans Claims held that the requirement that a current disability be present was satisfied "when a claimant ha[d] a disability at the time a claim for VA disability compensation [was] filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  

To the extent that the Veteran initially reported experiencing manifestations attributable to an innocently acquired psychiatric disability shortly after his initial deployment to Iraq and Kuwait, the Board finds the evidence to be in relative equipoise in showing that the identified psychopathology as likely as not was due to the circumstances of that period of service under combat conditions.  

Significantly, the Veteran reported having symptoms consistent with a diagnosis of PTSD less than a year after the first deployment and apparently received treatment before he was initially evaluated by VA in September 2008 for symptoms of depression and possible PTSD.  It was at this time that testing was reported to show moderate depression and that an impression of a depressive disorder, not otherwise specified and symptoms of PTSD by history was reported.  

A subsequent private report submitted in support of the Veteran's claim then reported Axis I diagnoses of PTSD and an adjustment disorder with anxiety and depression based on an examination, as well as testing results showing elevated PTSD factors and pertinent symptomatology.  

While the most recent VA examination in April 2011 performed shortly after the Veteran's return from a recent deployment to Afghanistan did not report an Axis I diagnosis, the earlier examinations based on identified clinical findings and test results constitute competent evidence that supports the various diagnoses rendered after the his first deployment.  

Moreover, the record clearly serves to establish a continuity of symptomatology and treatment after that service.          

Thus, during the pendency of this appeal, the various diagnoses identified as PTSD or symptoms of PTSD by history and adjustment disorder with anxiety and depression and depressive disorder, not otherwise are evidence of chronic disease linked to stressful events or incidents of that first deployment that cannot be ignored on this record.  

By extending the benefit of the doubt to the Veteran, the Board finds that the service connection for PTSD or an adjustment disorder with anxiety and depression as identified by the clinical psychologist is warranted.  



ORDER

Service connection for PTSD or an adjustment disorder with anxiety and depression is granted. 


REMAND

In a July 2011 statement, the Veteran's attorney requested a hearing before Decision Review Officer at the RO.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  

The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  To ensure full compliance with due process requirements, a remand is required. 

The Veteran's representative also requested another hearing before the Board.  A Board hearing on the issues on appeal was held in November 2008.  The Veteran and his representative were notified that if they wished, a new hearing could be requested before the Board.  The motion must be in writing and must specify why prejudice would result from the failure to provide a new hearing.  The motion must be submitted to the Board.  See 38 C.F.R. § 20.700 to 20.717 (2011).   

The record shows that the Veteran most recently served on active duty from February 2010 to April 2011.  The service treatment records for this period of service are not shown to be on file or to have been the object of a search by the RO.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).  

At a VA respiratory examination in April 2011, he reported having had clinical visits for asthma at least monthly.  The Board finds that these treatment records are pertinent to the claim for a higher rating for asthma since the rating criteria under Diagnostic Code 6602 contemplates visits to a physician.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2011). 

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records showing treatment of the service-connected asthma and knee disabilities or for a psychiatric disorder.   

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.   The RO should take appropriate action to schedule the Veteran for the requested hearing with a Decision Review Officer at the earliest opportunity in connection with the claims pending on appeal.  

A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2011).  

2.  The RO should contact the National Personnel Records Center and any other appropriate service department and make an attempt to obtain the Veteran's service treatment records for the period of active duty from February 2010 to April 2011.  The RO should incorporate any such records into the Veteran's claims file.

3.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment received for the service-connected asthma and left and right knee disabilities, and the claimed psychiatric disorder.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

The Veteran also should be notified that he may submit additional medical evidence and/or treatment records to support his claims.

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


